Citation Nr: 0121849	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  92-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from June 1943 to April 1946.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1991 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania (RO), denied 
entitlement to service connection for PTSD.  In June 1993, 
the Board remanded the case to the RO.  In March 1999, the 
Board affirmed the RO's August 1991 denial.

The veteran appealed the Board's March 1999 decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  Based 
on a Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion) dated November 2000, the Court vacated and 
remanded the Board's decision for further development and 
readjudication consistent with the contents of the Joint 
Motion, applicable statutory and regulatory provisions, and 
decisions of the Court.  The parties agreed that the March 
1999 Board decision should be remanded to allow the Board to 
determine whether the RO adequately fulfilled the duty to 
assist the appellant in developing the evidence of an in-
service stressor pursuant to the requirements set forth in 
Patton v. West, 12 Vet. App. 272, 277 (1999).  (Issued the 
day before the Board decision and not considered by the 
Board).


REMAND

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The veteran asserts that he 
developed PTSD as a result of a stressor he experienced while 
serving on active duty.  This stressor allegedly involved a 
personal assault, during which Lieutenant [redacted], a superior 
officer, fondled the veteran.  The Board acknowledges the 
veteran's assertion.  However, additional development by the 
RO is necessary before the Board can proceed in 
readjudicating this claim.  

While this appeal was pending, legislation was passed that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

In addition, while this appeal was pending, 38 C.F.R. § 
3.304(f), the regulation governing claims for service 
connection for PTSD, was changed effective March 7, 1997.  
Previous to this amendment, a claimant could establish 
entitlement to service connection for PTSD by submitting 
medical evidence establishing a clear diagnosis of PTSD, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2000). 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO did not develop 
the veteran's PTSD claim pursuant to the VCAA and the Board 
did not consider the amended language of 38 C.F.R. § 3.304(f) 
in deciding this claim in March 1999.  Inasmuch as the VCAA 
fundamentally alters the VA's duties to notify and assist the 
veteran, and this alteration appears to favor the veteran, 
and the changes to C.F.R. § 3.304 are liberalizing, a Remand 
is in order so that the RO can apply the more favorable 
version of the law and regulation to the veteran's PTSD 
claim. 
  
In developing the veteran's claim pursuant to the VCAA, the 
RO should follow the directives of the November 2000 Joint 
Motion, in which the parties to this appeal agreed that the 
RO had not assisted the veteran in developing his "in-
service" stressor in accordance with the holding in Patton 
and the VA Adjudication Procedure Manual M21-1, Part III, 
paragraph 5.14c.  See Joint Motion at 4-5.  

In Patton, the Court noted that, with regard to claims for 
PTSD due to personal assault, VA has established special 
procedures for evidentiary development.  These procedures, 
which became effective in February 1996, take into account 
the fact that, because personal assault is an extremely 
sensitive issue, many such incidents are not officially 
reported and victims of this type of in-service trauma might 
find it difficult to produce evidence to support the 
occurrence of the stressor.  These procedures were thus 
implemented to counter the difficulty veterans face in 
establishing the occurrence of the stressor through standard 
evidence, and allow for the development of claims for PTSD 
due to personal assault based on alternate sources of 
evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enhancing the language of the former 
Manual M21-1, Part III, paragraph 7.47c(2) (Oct. 11, 1995)). 

Alternate sources that may provide credible evidence of an 
in-service personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants, such as 
family members, roommates, clergy or fellow servicemen, 
copies of diaries or journals, or behavior changes documented 
or observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses. See M21-1, Part III, para. 5.14(c)(9).

These provisions recognize that the standard PTSD stressor 
letter may be inappropriate for this type of PTSD claim and 
thus state that, if the claimed stressful incident is a 
personal assault, a stressor development letter specifically 
tailored for personal assault cases should be sent to such 
veterans.  See M21-1, Part III, para. 5.14(c)(6).  

In this case, prior to the Court's November 2000 Order, the 
veteran consistently indicated that he told no one of his 
alleged sexual fondling in service because he was 
embarrassed, that there were no witnesses to the incidents, 
and that he made no official complaints or reports that would 
have resulted in any investigations or prosecutions 
pertaining to the matter.  Despite this fact, the veteran is 
entitled to due process of law, which, according to the 
aforementioned M21-1 provision and the Court, necessitates 
the issuance of a development letter specifically tailored 
for personal assault cases.  If this letter results in the 
veteran submitting evidence that documents behavioral 
changes, the RO should seek an interpretation of those 
changes by a VA physician.  

In addition, since the Board decision, the veteran has 
contended, in an undated statement, that his PTSD results not 
only from the reported personal assault stressor, but also 
from a combat-related stressor.  On Remand, the RO should 
obtain additional information from the veteran regarding this 
alleged stressor, and if sufficient information is provided, 
seek to verify the alleged stressor to the extent required by 
law. 

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).  

In a recent precedent opinion, VA's General Counsel held that 
the ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also held that the determination 
of whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Corroborating evidence 
of a stressor is not restricted to service records, but may 
be obtained from other sources.  Id (citing M21-1).  The 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence.  Doran v. Brown, 6 Vet. App. 283, 290-91 (1994). 

If, after attempting to verify the alleged stressors, the RO 
concludes that one or more of the stressors actually 
occurred, the RO should schedule the veteran for an 
appropriate psychiatric examination to obtain an opinion as 
to whether the verified stressor is of sufficient severity to 
support a diagnosis of PTSD.  The RO should provide the 
medical examiner with a summary report identifying with 
specificity the stressors that have been verified and 
instruct the medical specialist that only those stressors may 
be relied upon in considering whether the veteran's in-
service experiences were sufficiently severe as to have 
resulted in any current PTSD symptoms shown to exist.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 
Vet. App. 70 (1994). 

In readjudicating the veteran's claim, the RO should keep in 
mind that, according to the Court in Patton, M21-1 appears 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence."  
The Court held that any such requirement would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C. § 5107(b), and that evidence 
of an in-service stressor need only be in relative equipoise 
to prevail on the question of the existence of the stressor.  
The RO should also keep in mind that the provisions in M21-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules that have the same 
effect as VA regulations and are binding on VA.  Patton, 12 
Vet. App. at 272.  The RO should provide the veteran and his 
representative an opportunity to submit additional evidence 
and argument in support of this claim.  

To ensure that the veteran is afforded due process of law and 
that the Board's decision is based on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all medical providers who 
have treated his PTSD and whose records 
are not currently in the claims file.

2.  After securing any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
records of all treatment identified by 
the veteran.  

3.  The RO should pursue all reasonable 
avenues of development in an attempt to 
verify the stressors reported by the 
veteran.  For instance, the RO should: 
(a) request the veteran to submit a more 
detailed stressor statement with regard 
to the alleged combat-related stressor 
and/or the names and addresses of 
individuals who could verify this 
particular stressor; 
(b) provide the veteran with a personal 
assault letter and questionnaire to be 
filled out and returned, in accordance 
with M21-1, Part III, § 5.14(c); (c) 
instruct the veteran to submit as much 
information as possible about the alleged 
in-service personal assault, to include a 
detailed description of the incident(s), 
the pertinent date(s) and location(s), 
and the complete names and unit 
designations of the individuals who have 
knowledge of the incident; (d) provide 
the veteran an opportunity to submit 
additional evidence in support of his 
PTSD claim, including statements from 
family members, physicians, clergy, and 
fellow servicemen verifying that the 
personal assault and/or combat-related 
stressor occurred; (e) request the 
veteran to identify potential alternative 
sources for supporting evidence of the 
alleged stressors; (f) advise the veteran 
that this information is critical to a 
favorable decision; and
(g) attempt to verify the stressors, 
including by contacting all alternative 
sources deemed appropriate, provided the 
veteran submits sufficiently detailed 
information to make a request for 
verification feasible.

4.  If the RO receives evidence of 
behavior changes at the time of an 
alleged stressor, which might indicate 
the occurrence of an in-service stressor, 
or if otherwise deemed necessary, the RO 
should obtain interpretation of such 
evidence by a clinician as provided in 
M21-1, Part III, 5.14(c)(9). 

5. The RO should then review the claims 
file and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), regarding 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In so doing, the RO should 
address any credibility questions raised 
by the record.  If the RO determines that 
no alleged stressor actually occurred, it 
should so state in its report, which 
should then be associated with the claims 
file.

6.  If the RO finds that at least one of 
the alleged stressors actually occurred, 
it should schedule the veteran for a 
psychiatric examination to obtain an 
opinion as to whether the veteran 
currently has PTSD as the result of the 
verified stressor.  The RO should provide 
the examiner with the claims file, copies 
of its stressor report, and this Remand 
for review in conjunction with the 
examination.  After conducting a thorough 
examination, and if appropriate, all 
tests deemed necessary, the examiner 
should: (1) identify all psychiatric 
disorders present; and (2) opine whether 
it is at least as likely as not that the 
veteran's PTSD, to the extent it is 
present, is related to the veteran's 
period of active service, specifically, 
to a verified in-service stressor.  The 
RO should advise the examiner that he may 
not rely upon any unverified stressors in 
determining whether the veteran's in-
service experiences were of sufficient 
severity to support a diagnosis of PTSD.  
The examiner should express clearly the 
rationale on which he bases his opinions. 

7.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

8.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.  

9.  Finally, the RO should readjudicate 
the veteran's PTSD claim based on all of 
the evidence of record pursuant to the 
pertinent law, regulations, Court 
decisions and M21-1, Part III, 5.14(c).  
Any additional action considered 
necessary to comply with the notice and 
development requirements of the Veterans 
Claims Assistance Act of 2000 should be 
undertaken.  If the RO denies the benefit 
sought, it should provide the veteran and 
his representative a supplemental 
statement of the case, which cites 
pertinent law and regulations, and afford 
them an opportunity to respond thereto 
before the claims file is returned to the 
Board for further review.

The purposes of this REMAND are to ensure that the veteran is 
afforded due process of law and to obtain additional stressor 
and medical information.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran is free to submit additional argument 
and evidence in support of his claim.  However, he is not 
obligated to act unless otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

By law, this claim must be afforded expeditious treatment by 
the RO.  Claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




